Per Curiam:
The claimant in the present proceeding has an award as for the total loss of the ihdex finger of his left hand, the amputation made necessary by the injury resulting in the taking of a portion of the second phalange of the finger. Unless this court is to withdraw from the deliberate reasoning in Matter of Petrie (165 App. Div. 561), where we attempted to reach the true construction of the statute,* the determination of the Commission must be approved in this case. We are the more willing to reach this conclusion in view of the fact that any other construction would require a holding that this injury comes within “other cases,” as defined in the statute, * and might result, as was claimed in Matter of Feinman v. Albert Manufacturing Co. (170 App. Div. 147), decided at the present term, in a continuing liability largely in excess of that provided by the statute for the entire loss of a finger. We think the appellant would not care to have the rule extended beyond the limitations which are being worked out, and it is not the policy of the law to involve claimants or insurance carriers in uncertain liabilities. The award should be affirmed. Award unanimously affirmed.

See Workmen’s Compensation Law (Consol. Laws, chap. 67; Laws of 1914, chap. 41), § 15, subd. 3.— [Rep.